Electronically FILED by Superior Court of California, County of Los Angeles on 02/20/2020 04:54 PM Sherri R. Carter, Executive Officer/Clerk of Court, by R. Clifton,Deputy Clerk
                                                           20STCV07425
                                 Case 1:16-cr-00467-AKH Document  320-2 Filed 04/29/20 Page 1 of 19
                                         Assigned for all purposes to: Stanley Mosk Courthouse, Judicial Officer: Teresa Beaudet




                         1      NEAL S. SALISIAN, SBN 240277
                                neal.salisian@salisianlee.com
                         2      H. HAN PAI, SBN 258928
                                han.pai@salisianlee.com
                         3      SALISIAN | LEE LLP
                                550 South Hope Street, Suite 750
                         4      Los Angeles, California 90071-2627
                                Telephone: (213) 622-9100
                         5      Facsimile:    (800) 622-9145
                         6      Attorneys for Plaintiff
                                ISRAEL SAM GORODISTIAN
                         7
                         8                                     SUPERIOR COURT OF THE STATE OF CALIFORNIA

                         9                                      COUNTY OF LOS ANGELES – CENTRAL DISTRICT

                       10
                       11         ISRAEL SAM GORODISTIAN, an                                                  Case No. ________________
                                  individual,
                       12                                                                                     [Assigned to the Hon. ________________,
                                                                     Plaintiff,                               Dept. ___]
                       13
                                                         vs.                                                  ISRAEL SAM GORODISTIAN’S
                       14                                                                                     COMPLAINT FOR:
                                  JADELLE JEWELRY AND DIAMONDS,
                       15         LLC, a Delaware limited liability company;                                  1.  CONVERSION;
                                  JADELLE INC., a California corporation;
                                  JONA RECHNITZ, an individual; RACHEL                                        2.  CIVIL THEFT (PEN. CODE § 496);
                       16                                                                                     3.  FRAUD – FALSE PROMISE;
                                  RECHNITZ, an individual; ROBERT
                                  RECHNITZ, an individual; and DOES 1                                         4.  NEGLIGENT MISREPRESENTATION;
                       17
                                  through 10, inclusive,                                                      5.  CIVIL CONSPIRACY TO DEFRAUD;
                       18                                                                                     6.  BREACH OF ORAL CONTRACT (2
                                                                     Defendants.                                  COUNTS);
                       19                                                                                     7. BREACH OF IMPLIED-IN-FACT
                                                                                                                  CONTRACT (2 COUNTS);
                       20                                                                                     8. MONEY LENT;
                                                                                                              9. ACCOUNT STATED; and
                       21                                                                                     10. BREACH OF WRITTEN GUARANTY
                       22
                       23
                       24
                       25
                       26
                       27
                       28

                                                                          Seabrook, Exhibit B, p.1
                                                                       ISRAEL SAM GORODISTIAN’S COMPLAINT
     Case 1:16-cr-00467-AKH Document 320-2 Filed 04/29/20 Page 2 of 19



1           Plaintiff Israel Sam Gorodistian hereby alleges the following against defendants Jadelle

2    Jewelry and Diamonds, LLC; Jadelle Inc.; Jona Rechnitz; Rachel Rechnitz; Robert Rechnitz; and

3    Does 1 through 10, inclusive (collectively, “Defendants”), as follows:

4                            THE PARTIES, JURISDICTION, AND VENUE

5           1.        Plaintiff Israel Sam Gorodistian (“Plaintiff” or “Gorodistian”) is, and at all times

6    mentioned was, an individual residing in Los Angeles County, State of California.

7           2.        Plaintiff is informed and believes, and so alleges, that defendant Jadelle Jewelry

8    and Diamonds, LLC (“Jadelle LLC”) is, and at all times mentioned was, a Delaware limited

9    liability company authorized to do business in the state of California, and maintains its principal

10   place of business in the County of Los Angeles, State of California.

11          3.        Plaintiff is informed and believes, and so alleges, that defendant Jadelle Inc.

12   (“Jadelle Inc.”) is, and at all times mentioned was, a California corporation authorized to do

13   business in the state of California, and maintains its principal place of business in the County of

14   Los Angeles, State of California. Jadelle LLC and Jadelle Inc. are collectively referred to as the

15   “Jadelle Parties.”

16          4.        Plaintiff is informed and believes, and so alleges, that defendant Jona Rechnitz

17   (“Jona”) is, and at all times mentioned was, an individual residing in Los Angeles County, State

18   of California.

19          5.        Plaintiff is informed and believes, and so alleges, that defendant Rachel Rechnitz

20   (“Rachel”) is, and at all times mentioned was, an individual residing in Los Angeles County,

21   State of California. Rachel is the managing member of Jadelle LLC and the Chief Executive

22   Officer for Jadelle Inc. Rachel is also Jona’s wife.

23          6.        Plaintiff is informed and believes, and so alleges, that defendant Robert Rechnitz

24   (“Robert”) is, and at all times mentioned was, an individual residing in Los Angeles County, State

25   of California. Robert is Jona’s father, and Jona, Rachel, and Robert are collectively referred to as

26   the “Rechnitzes.”

27          7.        Defendants DOES 1 through 10, inclusive, are persons or entities whose acts,

28   activities, misconduct, or omissions at all times material hereto make them jointly and severally

                                   Seabrook, Exhibit B,
                                                     1 p.2
                                ISRAEL SAM GORODISTIAN’S COMPLAINT
     Case 1:16-cr-00467-AKH Document 320-2 Filed 04/29/20 Page 3 of 19



1    liable under the causes of action set forth herein. The true names and capacities of the Doe

2    defendants are presently unknown, but when ascertained, Plaintiff will request leave of the Court

3    to amend the operative pleading to substitute their true names and capacities.

4           8.      Plaintiff is informed and believes, and so alleges, that, at all times mentioned, each

5    of the Defendants was the agent, servant, joint venturer, co-conspirator, and/or employee of some

6    or all of the remaining Defendants, and in doing the things hereinafter alleged, was acting within

7    the course and scope of that relationship and with the full permission and consent of such

8    Defendants. Plaintiff is informed and believes, and so alleges, that each Defendant ratified,

9    approved, and adopted as its own some or all of the acts of each of the other Defendants. Plaintiff

10   is informed and believes, and thereon alleges, that each of the Defendants materially aided in

11   some or all of the violations of the other Defendants.

12          9.      Plaintiff is informed and believes, and so alleges, that the Defendants are the alter

13   egos of each other and there exists, and at all relevant times herein there existed, a unity of

14   interest and ownership and control among the Defendants, such that any individuality and

15   separateness among them has ceased to exist, and they are alter egos of each other, and thus one

16   or more Defendants’ business is nothing more than a shell, instrumentality, or conduit through

17   which the remaining Cross Defendants carry on certain of their business.

18          10.     Venue is proper in this Court because all events described in this Complaint took

19   place within the jurisdictional boundaries of the Court. This Court has personal jurisdiction over

20   Defendants because all have done and currently are doing business in the County of Los Angeles,

21   State of California, and/or some or all of the Defendants reside within the County of Los Angeles.

22                                      GENERAL ALLEGATIONS
23          11.     Gorodistian met Jona through a mutual friend with whom he has known for many

24   years. In or around June 2019, Jona pitched a lending opportunity for Gorodistian in connection

25   with Rechnitz’s jewelry business, the Jadelle Parties, which companies are managed and run by

26   Rachel.

27          12.     In particular, Jona represented and promised that (a) as part of their business, the

28   Jadelle Parties make short-term loans to borrowers, which are secured by jewelry from the

                                  Seabrook, Exhibit B,
                                                    2 p.3
                               ISRAEL SAM GORODISTIAN’S COMPLAINT
     Case 1:16-cr-00467-AKH Document 320-2 Filed 04/29/20 Page 4 of 19



1    borrowers as collateral; (b) once the loan funds are repaid by the borrowers, the jewelry is

2    returned to them; (c) outside, private lenders fund the loans made by the Jadelle Parties, who are

3    entitled monthly interest payments until the principal loan is repaid.

4           13.     In reliance on Jona’s promises, Gorodistian entered into a verbal agreement with

5    Defendants to participate in the lending opportunity, and ultimately lent a total of $1,573,333.33

6    from June 2019 to November 2019, broken down as follows (the “Lending Agreement”):

7                   a. $200,000.00 lent on June 28, 2019;

8                   b. $100,000.00 lent on July 24, 2019;

9                   c. $500,000.00 lent on August 28, 2019;

10                  d. $100,000.00 lent on September 3, 2019;

11                  e. $300,000.00 lent on September 16, 2019; and

12                  f. $373,333.33 lent on November 4, 2019.

13          14.     Under the Lending Agreement, Defendants agreed to repay each loan in a

14   reasonable amount of time, together with interest. Defendants did make periodic interest

15   payments to Gorodistian for some of the above loans, but those interest payments stopped in or

16   around January 2020.

17          15.     Prior to each of Gorodistian’s loans, Jona, on behalf of Defendants, convinced

18   Gorodistian that each loan was a great deal, that he had numerous contacts in the jewelry

19   business, there was solid and more than sufficient collateral, and he otherwise ingratiated himself

20   with Gorodistian to better position himself to defraud Gorodistian.

21          16.     For example, prior to the September 16, 2019 loan, Jona represented to

22   Gorodistian that he had a great deal where a borrower needed a $300,000.00 loan which would be

23   secured against valuable jewelry as collateral, and it would only be a 10-day loan. Gorodistian

24   relied on those representations and promises and funded that loan.

25          17.     As another example, on October 31, 2019, Gorodistian attended a meeting with

26   Jona and his father Robert. At the meeting, the Rechnitzes further ingratiated themselves with

27   Gorodistian, attempting to place him at ease in furtherance of the Defendants’ fraudulent scheme.

28

                                 Seabrook, Exhibit B,
                                                   3 p.4
                              ISRAEL SAM GORODISTIAN’S COMPLAINT
     Case 1:16-cr-00467-AKH Document 320-2 Filed 04/29/20 Page 5 of 19



1           18.       Several days later, Jona represented that the same borrower on the $300,000.00

2    loan now needed a $1,200,000.00 loan, which would be funded 1/3 each by himself, Robert, and

3    Gorodistian. Gorodistian relied on those representations and promises and funded his 1/3 share.

4           19.       On January 2, 2020, Jona asked Gorodistian for a personal favor to borrow

5    $86,000.00 on a seven-day loan to cover a shortfall Jona needed to close escrow on a real

6    property investment. Based on the personal relationship that Jona had cultivated with Gorodistian

7    by this point, Gorodistian verbally agreed to the loan, and lent $86,000.00 that day (the “Personal

8    Loan”).

9           20.       None of the principal amounts lent under the Lending Agreement or loaned under

10   the Personal Loan were repaid. Over the ensuing weeks, Gorodistian repeatedly attempted to

11   obtain repayment from Defendants – including exchanging multiple communications and/or

12   attending in-person meetings with Jona and Robert – for the full amount of his unpaid funds due

13   under the Lending Agreement and the Personal Loan, but has thus far been unsuccessful.

14          21.       During this time, Gorodistian discovered that (a) Jona was charged by the United

15   States Attorney in the Southern District of New York for wire fraud, for which Jona entered a

16   guilty plea; and (b) on or around December 16, 2019, Jona was sentenced to 10 months in

17   custody, and was granted release pending appeal.

18          22.       In response to Gorodistian’s repeated inquiries made to Defendants as to the

19   outstanding repayment, Defendants assured Gorodistian that they would make the repayments,

20   and that Gorodistian would be fully repaid all of his funds due under the Lending Agreement and

21   Personal Loan.

22          23.       As part of these repeated assurances, Robert also represented and promised that

23   Jona would retain an attorney to assist with the repayment, and on January 17, 2020, Jona signed

24   a personal guaranty of all funds lent under the Lending Agreement (the “Jona Guaranty”).

25          24.       Contrary to, and in repudiation of, the repeated representations, assurances, and

26   promises by Defendants, the payments under the Lending Agreement and Personal Loan stopped

27   completely. In fact, to date, Gorodistian has not received a single dollar from Defendants in

28

                                   Seabrook, Exhibit B,
                                                     4 p.5
                                ISRAEL SAM GORODISTIAN’S COMPLAINT
     Case 1:16-cr-00467-AKH Document 320-2 Filed 04/29/20 Page 6 of 19



1    principal repayment of his lent funds under the Lending Agreement or the Personal Loan, despite

2    Defendants’ repeated promises to do so.

3           25.       On February 7, 2020, Defendants’ attorney, Reuven Cohen, spoke to Gorodistian

4    by telephone and informed Gorodistian that Defendants would not be repaying any of his funds.

5                                        FIRST CAUSE OF ACTION

6                                                  Conversion

7                              (Against Defendants Jadelle Parties and Jona)

8           26.       Plaintiff re-alleges and incorporates the preceding paragraphs of this Complaint as

9    though fully set forth.

10          27.       At all times relevant, Gorodistian has owned, possessed, or had a right to receive

11   and possess his assets, including the funds lent pursuant to the Lending Agreement and the

12   Personal Loan.

13          28.       Gorodistian recently discovered that the Jadelle Parties and Jona have intentionally

14   and substantially interfered with Gorodistian’s property by means of false and fraudulent activity,

15   including, but not limited to, misappropriating Gorodistian’s funds for their own personal use and

16   other theft according to proof. The Jadelle Parties and Jona engaged in this conduct with the

17   intention of wrongfully benefitting themselves at the expense of Gorodistian.

18          29.       Gorodistian did not consent to said activities.

19          30.       As a direct and proximate result of the foregoing acts, the Jadelle Parties and Jona

20   intended to cause, and have in fact caused, actual harm to Gorodistian, and are liable to

21   Gorodistian for damages in an amount to be proven at trial, but no less than $1,659,333.33.

22          31.       During, and as a further proximate result of, the Jadelle Parties and Jona’s

23   wrongful possession and detention of Gorodistian’s property, Gorodistian has suffered the loss of

24   the deterioration of his property and resulting business losses in an amount to be proven at trial.

25          32.       Furthermore, Gorodistian is informed and believes, and so alleges, that the Jadelle

26   Parties and Jona’s aforementioned acts were taken with malice, fraud, and oppression and in

27   conscious disregard for Pratt’s rights, and were done willfully and with the intent to cause injury

28   to Gorodistian. The Jadelle Parties and Jona were aware at all times that Gorodistian was owed

                                   Seabrook, Exhibit B,
                                                     5 p.6
                                ISRAEL SAM GORODISTIAN’S COMPLAINT
     Case 1:16-cr-00467-AKH Document 320-2 Filed 04/29/20 Page 7 of 19



1    repayment of his funds and intended to surreptitiously misappropriate Gorodistian’s funds for

2    their own personal use, seeking only to intentionally and maliciously deceive Gorodistian.

3    Accordingly, Gorodistian is entitled to an award of exemplary and punitive damages against the

4    Jadelle Parties and Jona.

5                                       SECOND CAUSE OF ACTION

6                                        Civil Theft (Pen. Code § 496)

7                                          (Against All Defendants)

8           33.     Plaintiff re-alleges and incorporates the preceding paragraphs of this Complaint as

9    though fully set forth.

10          34.     Defendants received property that had been stolen or that had been obtained in a

11   manner constituting theft or extortion, knowing the property to be so stolen or obtained and/or

12   concealed or withheld, or aided in concealing or withholding property from Gorodistian, knowing

13   the property to be so stolen or obtained.

14          35.     Defendants have received property from Gorodistian in a manner constituting

15   “theft,” as that term is defined in California Penal Code, section 484(a).

16          36.     As a direct and proximate result of the foregoing acts, Defendants intended to

17   cause, and have in fact caused, actual harm to Gorodistian, and are liable to Gorodistian for

18   damages in an amount to be proven at trial, but no less than $1,659,333.33.

19          37.     Gorodistian is also entitled to recover treble damages and reasonable attorneys’

20   fees and costs from Defendants under Penal Code section 496(c).

21                                      THIRD CAUSE OF ACTION

22                                         (Fraud – False Promise)

23                               (Against Defendants Jadelle Parties and Jona)

24          38.     Plaintiff re-alleges and incorporates the preceding paragraphs of this Complaint as

25   though fully set forth.

26          39.     Beginning in or around June 2019, and continuing thereafter, the Jadelle Parties

27   and Jona promised Gorodistian that they would perform their obligations under the Lending

28

                                    Seabrook, Exhibit B,
                                                      6 p.7
                                 ISRAEL SAM GORODISTIAN’S COMPLAINT
     Case 1:16-cr-00467-AKH Document 320-2 Filed 04/29/20 Page 8 of 19



1    Agreement and Personal Loan, including, but not limited to, their promise to re-pay the full

2    amount of Gorodistian’s lent funds of at least $1,659,333.33.

3           40.     Theses promises were in fact 100% false. At the time they made these promises,

4    the Jadelle Parties and Jona had no intention of re-paying the full amount of Gorodistian’s lent

5    funds of at least $1,659,333.33. The true facts were that the Jadelle Parties and Jona knew they

6    would not perform their obligations under, or abide by the terms of, the Lending Agreement and

7    Personal Loan at the time of they were made, and knew that they would not perform their

8    promises pursuant to the Lending Agreement and Personal Loan.

9           41.     The promises made by the Jadelle Parties and Jona were material, and Gorodistian

10   would have acted differently had the Jadelle Parties and Jona not made their promises.

11          42.     The Jadelle Parties and Jona made their promises with the intent to induce

12   Gorodistian to enter into the Lending Agreement and Personal Loan and lend his funds to them,

13   but without making full re-payment, as demonstrated by, among other things, the Jadelle Parties

14   and Jona’s hasty repudiation of their promises and/or their continued assurances after it was clear

15   they would not perform, all with full knowledge of Gorodistian’s urgent situation regarding his

16   need for repayment of his funds.

17          43.     Gorodistian had a right to rely on the Jadelle Parties and Jona’s promises, acted in

18   reasonable reliance on those promises, and, in ignorance of their falsity, entered into the Lending

19   Agreement and Personal Loan. Had Gorodistian known the true facts, Gorodistian would not

20   have entered into the Lending Agreement and Personal Loan with the Jadelle Parties and Jona.

21          44.     As a direct and proximate result of the foregoing acts, the Jadelle Parties and Jona

22   intended to cause, and have in fact caused, actual harm to Gorodistian, and is liable to Gorodistian

23   for damages in an amount to be proven at trial.

24          45.     Furthermore, Gorodistian is informed and believes, and so alleges, that the Jadelle

25   Parties and Jona’s aforementioned acts were taken with malice, fraud, and oppression and in

26   conscious disregard for Gorodistian’s rights, and were done willfully and with the intent to cause

27   injury to Gorodistian. The Jadelle Parties and Jona, and each of them, were aware at all times that

28   they had no intention of -paying the full amount of Gorodistian’s funds of at least $1,659,333.33,

                                 Seabrook, Exhibit B,
                                                   7 p.8
                              ISRAEL SAM GORODISTIAN’S COMPLAINT
     Case 1:16-cr-00467-AKH Document 320-2 Filed 04/29/20 Page 9 of 19



1    despite their promises and assurances, and instead, sought only to intentionally and maliciously

2    deceive Gorodistian. Accordingly, Gorodistian is entitled to an award of exemplary and punitive

3    damages against the Jadelle Parties and Jona.

4                                     FOURTH CAUSE OF ACTION

5                                      (Negligent Misrepresentation)

6                              (Against Defendants Jadelle Parties and Jona)

7            46.    Plaintiff re-alleges and incorporates the preceding paragraphs of this Complaint as

8    though fully set forth.

9            47.    Beginning in or around June 2019, and continuing thereafter, the Jadelle Parties

10   and Jona verbally made false material representations and omissions to Gorodistian that they

11   would perform their obligations under the Lending Agreement and the Personal Loan, including,

12   but not limited to, their promise to re-pay the full amount of Gorodistian’s lent funds of at least

13   $1,659,333.33.

14           48.    Theses representations and omissions were in fact 100% false. The true facts were

15   that the Jadelle Parties and Jona knew they would not perform their obligations under, or abide by

16   the terms of, the Lending Agreement and Personal Loan at the time they were made, and knew

17   that they would not perform their promises pursuant to the Lending Agreement and Personal

18   Loan.

19           49.    The Jadelle Parties and Jona made the false representations and omissions without

20   a reasonable belief in their truth, but Gorodistian only recently discovered their falsehood.

21           50.    The representations and omissions made by the Jadelle Parties and Jona were

22   material, and Gorodistian would have acted differently had the Jadelle Parties and Jona not made

23   their false representations and omissions.

24           51.    The Jadelle Parties and Jona made their false representations and omissions with

25   the intent to induce Gorodistian to enter into the Lending Agreement and lend his funds to the

26   Jadelle Parties and Jona, but without receiving full re-payment, all with full knowledge of

27   Gorodistian’s urgent situation regarding his need for repayment of his funds.

28

                                  Seabrook, Exhibit B,
                                                    8 p.9
                               ISRAEL SAM GORODISTIAN’S COMPLAINT
     Case 1:16-cr-00467-AKH Document 320-2 Filed 04/29/20 Page 10 of 19



1           52.     Gorodistian had a right to rely on the Jadelle Parties and Jona’s representations and

2    omission, acted in reasonable reliance on those representations and omission, and, in ignorance of

3    their falsity, entered into the Lending Agreement and Personal Loan. Had Gorodistian known the

4    true facts, Gorodistian would not have entered into the Lending Agreement and Personal Loan

5    with the Jadelle Parties and Jona.

6           53.     As a direct and proximate result of the foregoing acts, the Jadelle Parties and Jona

7    intended to cause, and have in fact caused, actual harm to Gorodistian, and are liable to

8    Gorodistian for damages in an amount to be proven at trial.

9                                         FIFTH CAUSE OF ACTION

10                                        (Civil Conspiracy to Defraud)

11                                 (Against Defendants All Defendants)

12          54.     Plaintiff re-alleges and incorporates the preceding paragraphs of this Complaint as

13   though fully set forth.

14          55.     Defendants knowingly and willfully conspired and agreed among themselves to

15   defraud Gorodistian by making made false promises and false material representations and

16   omissions to Gorodistian that Defendants would perform their obligations under the Lending

17   Agreement and Personal Loan, including, but not limited to, their promise to re-pay the full

18   amount of Gorodistian’s funds of at least $1,659,333.33. Defendants each expressly authorized,

19   and approved, participated, and/or tacitly assented and acquiesced to this arrangement.

20          56.     In furtherance of this arrangement and to further induce Gorodistian to lend to the

21   Jadelle Parties and make the Personal Loan, Defendants verbally made false promises and false

22   material representations and omissions.

23          57.     Theses promises were in fact 100% false. At the time they made these promises,

24   Defendants had no intention of re-paying the full amount of Gorodistian’s funds of at least

25   $1,659,333.33. The true facts were that Defendants knew they would not perform their

26   obligations under, or abide by the terms of, the Lending Agreement and the Personal Loan at the

27   time they were made, and knew that they would not perform their promises pursuant to the

28   Lending Agreement and the Personal Loan.

                                 Seabrook, Exhibit B,9 p.10
                               ISRAEL SAM GORODISTIAN’S COMPLAINT
     Case 1:16-cr-00467-AKH Document 320-2 Filed 04/29/20 Page 11 of 19



1           58.     Gorodistian is informed and believes, and so alleges, that Defendants were aware

2    of these representations and/or promises being made, and were aware of their falsity at the time

3    made, but nevertheless expressly authorized, approved, participated in, and/or tacitly assented and

4    acquiesced to them. Defendants’ conduct was carried out for their own financial gain.

5           59.     Defendants did the acts and things alleged pursuant to, and in furtherance of, the

6    conspiracy. Each of the Defendants were aware of the other’s actions and engaged in a

7    conspiracy to defraud Gorodistian.

8           60.     As a direct and proximate result of the foregoing acts, Defendants intended to

9    cause, and have in fact caused, actual harm to Gorodistian, and are liable to Gorodistian for

10   damages in an amount to be proven at trial.

11          61.     Furthermore, Gorodistian is informed and believes, and so alleges, that

12   Defendants’ aforementioned acts were taken with malice, fraud, and oppression and in conscious

13   disregard for Gorodistian’s rights, and were done willfully and with the intent to cause injury to

14   Gorodistian. Defendants, and each of them, were aware at all times that they had no intention of -

15   paying the full amount of Gorodistian’s funds of at least $1,659,333.33, despite their promises

16   and assurances, and instead, sought only to intentionally and maliciously deceive Gorodistian.

17   Accordingly, Gorodistian is entitled to an award of exemplary and punitive damages against

18   Defendants.

19                                      SIXTH CAUSE OF ACTION

20                             (Breach of Oral Contract – Lending Agreement)

21                              (Against Defendants Jadelle Parties and Jona)

22          62.     Plaintiff re-alleges and incorporates the preceding paragraphs of this Complaint as

23   though fully set forth.

24          63.     Gorodistian, the Jadelle Parties, and Jona are parties to a binding contract, the

25   Lending Agreement.

26          64.     At all times, Gorodistian has performed all conditions, covenants, and promises

27   required by him in accordance with the terms of the Lending Agreement, except as he has been

28

                                  Seabrook, Exhibit B,
                                                    10p.11
                                ISRAEL SAM GORODISTIAN’S COMPLAINT
     Case 1:16-cr-00467-AKH Document 320-2 Filed 04/29/20 Page 12 of 19



1    prevented or excused from performing by the acts and/or omissions of the Jadelle Parties and

2    Jona.

3            65.    Under the Lending Agreement, the Jadelle Parties and Jona agreed to make full

4    repayment of Gorodistian’s lent funds, totaling $1,573,333.33, along with interest.

5            66.    The Jadelle Parties and Jona breached the Lending Agreement by failing to make

6    full repayment of the lent funds, totaling $1,573,333.33. As of the date of filing of this complaint,

7    the full amount of Gorodistian’s lent funds in the amount $1,573,333.33 are past due and owing.

8    In addition, accrued and ongoing interest, remains due, owing, and unpaid from the Jadelle

9    Parties and Jona to Gorodistian.

10           67.    As a direct and proximate result of the foregoing acts, Gorodistian has been

11   damaged in an amount to be proven at trial, together with interest at the maximum legal rate

12   according to proof. The Jadelle Parties and Jona would receive unjust enrichment if allowed to

13   retain the benefits of Gorodistian’s performance under the Lending Agreement without abiding

14   by the Jadelle Parties and Jona’s own repayment obligations under the Lending Agreement,

15   and/or Gorodistian detrimentally relied on the Lending Agreement and would suffer an

16   unconscionable injury if the Lending Agreement was not enforced.

17                                   SEVENTH CAUSE OF ACTION

18                     (Breach of Implied-in-Fact Contract – Lending Agreement)

19                             (Against Defendants Jadelle Parties and Jona)

20           68.    Plaintiff re-alleges and incorporates the preceding paragraphs of this Complaint as

21   though fully set forth.

22           69.    The Jadelle Parties and Jona requested that Gorodistian lend funds, which would

23   be fully repaid with interest, in the total amount of $1,573,333.33.

24           70.    Gorodistian accepted the Jadelle Parties and Jona’s offer and provided them funds

25   totaling $1,573,333.33.

26           71.    At all times, Gorodistian has performed all conditions, covenants, and promises

27   required by it in accordance with the terms of the Lending Agreement, except as he has been

28

                                 Seabrook, Exhibit B,
                                                   11p.12
                               ISRAEL SAM GORODISTIAN’S COMPLAINT
     Case 1:16-cr-00467-AKH Document 320-2 Filed 04/29/20 Page 13 of 19



1    prevented or excused from performing by the acts and/or omissions of the Jadelle Parties and

2    Jona.

3            72.    By their conduct, the Jadelle Parties and Jona accepted the benefits that accrued to

4    it as a result of the Lending Agreement, and therefore entered into an implied-in-fact contract

5    with Gorodistian, but have nevertheless failed to re-pay the entire $1,573,333.33.

6            73.     This failure to re-pay is a breach of the implied-in-fact contract between

7    Gorodistian and the Jadelle Parties and Jona.

8            74.    As a direct and proximate result of the foregoing acts, Gorodistian has been

9    damaged in an amount to be proven at trial, together with interest at the maximum legal rate

10   according to proof.

11                                       EIGHTH CAUSE OF ACTION

12                                             (Money Lent)

13                             (Against Defendants Jadelle Parties and Jona)

14           75.    Plaintiff re-alleges and incorporates the preceding paragraphs of this Complaint as

15   though fully set forth.

16           76.    In Los Angeles County, State of California, the Jadelle Parties and Jona became

17   indebted to Gorodistian in the sum of $1,659,333.33 as result of the Lending Agreement and

18   Personal Loan, for money lent by Gorodistian to the Jadelle Parties and Jona at their request,

19   which the Jadelle Parties and Jona agreed to repay. The Jadelle Parties and Jona agreed to pay to

20   Gorodistian said balance in full.

21           77.    Although demanded by Gorodistian from the Jadelle Parties and Jona, the Jadelle

22   Parties and Jona have failed to fully reply repaid the Lending Agreement and Personal Loan.

23   Repeated demands were made beginning in January 2020. As of the date of filing of this

24   complaint, $1,659,333.33 is the current principal amount past due and owing. In addition,

25   accrued and ongoing interest remains due, owing, and unpaid from the Jadelle Parties and Jona to

26   Gorodistian.

27           78.    Gorodistian has incurred attorneys’ fees in connection with this matter, in an

28   amount to be determined at trial. Because the agreement on which this action is based is a

                                 Seabrook, Exhibit B,
                                                   12p.13
                               ISRAEL SAM GORODISTIAN’S COMPLAINT
     Case 1:16-cr-00467-AKH Document 320-2 Filed 04/29/20 Page 14 of 19



1    contract on a book account, Gorodistian is entitled to recover attorneys’ fees from the Jadelle

2    Parties and Jona pursuant to Civil Code section 1717.5.

3                                      NINTH CAUSE OF ACTION

4                                              (Account Stated)

5                              (Against Defendants Jadelle Parties and Jona)

6           79.     Plaintiff re-alleges and incorporates the preceding paragraphs of this Complaint as

7    though fully set forth.

8           80.     In Los Angeles County, State of California, an account was stated orally by and

9    between Gorodistian and the Jadelle Parties and Jona, and on such statement, a balance of

10   $1,659,333.33 was found due to Gorodistian from the Jadelle Parties and Jona. The Jadelle

11   Parties and Jona agreed to pay to Plaintiff said balance in full.

12          81.     Although demanded by Gorodistian from Jadelle and Jona, they have failed to

13   fully repay the Lending Agreement and Personal Loan. Repeated demands were made beginning

14   in January 2020. As of the date of filing of this complaint, $1,659,333.33 is the current principal

15   amount past due and owing. In addition, accrued and ongoing interest remains due, owing, and

16   unpaid from the Jadelle Parties and Jona to Gorodistian.

17          82.     Gorodistian has incurred attorneys’ fees in connection with this matter, in an

18   amount to be determined at trial. Because the agreement on which this action is based is a

19   contract on a book account, Gorodistian is entitled to recover attorneys’ fees from the Jadelle

20   Parties and Jona pursuant to Civil Code section 1717.5.

21                                     TENTH CAUSE OF ACTION

22                              (Breach of Oral Contract – Personal Loan)

23                                        (Against Defendant Jona)

24          83.     Plaintiff re-alleges and incorporates the preceding paragraphs of this Complaint as

25   though fully set forth.

26          84.     Gorodistian and Jona are parties to a binding contract, the Personal Loan.

27
28

                                 Seabrook, Exhibit B,
                                                   13p.14
                               ISRAEL SAM GORODISTIAN’S COMPLAINT
     Case 1:16-cr-00467-AKH Document 320-2 Filed 04/29/20 Page 15 of 19



1           85.     At all times, Gorodistian has performed all conditions, covenants, and promises

2    required by him in accordance with the terms of the Personal Loan, except as he has been

3    prevented or excused from performing by the acts and/or omissions of Jona.

4           86.     Under the Personal Loan, Jona agreed to make full repayment on the Personal

5    Loan, totaling $86,000.00.

6           87.     Jona breached the Personal Loan by failing to make full repayment, totaling

7    $86,000.00. As of the date of filing of this complaint, the full amount of the Personal Loan in the

8    amount of $86,000.00 is past due and owing.

9           88.     As a direct and proximate result of the foregoing acts, Gorodistian has been

10   damaged in an amount to be proven at trial, together with interest at the maximum legal rate

11   according to proof. Jona would receive unjust enrichment if allowed to retain the benefits of

12   Gorodistian’s performance under the Personal Loan without abiding by Jona’s own repayment

13   obligations under the agreement, and/or Gorodistian detrimentally relied on the Personal Loan

14   and would suffer an unconscionable injury if the Personal Loan was not enforced.

15                                 ELEVENTH CAUSE OF ACTION

16                        (Breach of Implied-in-Fact Contract – Personal Loan)

17                                       (Against Defendant Jona)

18          89.     Plaintiff re-alleges and incorporates the preceding paragraphs of this Complaint as

19   though fully set forth.

20          90.     Jona requested that Gorodistian loan him funds, which would be fully repaid, in

21   the total amount of $86,000.00.

22          91.     Gorodistian accepted Jona’s offer and provided him funds totaling $86,000.00.

23          92.     At all times, Gorodistian has performed all conditions, covenants, and promises

24   required by him in accordance with the terms of the Personal Loan, except as he has been

25   prevented or excused from performing by the acts and/or omissions of Jona.

26          93.     By his conduct, Jona accepted the benefits that accrued to it as a result of the

27   Personal Loan, and therefore entered into an implied-in-fact contract with Gorodistian, but has

28   nevertheless failed to re-pay the entire $86,000.00.

                                 Seabrook, Exhibit B,
                                                   14p.15
                               ISRAEL SAM GORODISTIAN’S COMPLAINT
     Case 1:16-cr-00467-AKH Document 320-2 Filed 04/29/20 Page 16 of 19



1           94.       This failure to re-pay is a breach of the implied-in-fact contract between

2    Gorodistian and Jona.

3           95.     As a direct and proximate result of the foregoing acts, Gorodistian has been

4    damaged in an amount to be proven at trial, together with interest at the maximum legal rate

5    according to proof.

6                                    TWELFTH CAUSE OF ACTION

7                                      (Breach of Written Guaranty)

8                                         (Against Defendant Jona)

9           96.     Plaintiff re-alleges and incorporates the preceding paragraphs of this Complaint as

10   though fully set forth.

11          97.     On or about January 17, 2020, Jona unconditionally agreed to guaranty in writing

12   all the obligations and duties owed by the Jadelle Parties under the Lending Agreement in the

13   Jona Guaranty.

14          98.     The Jadelle Parties have defaulted on the Lending Agreement, and Jona has

15   defaulted on the Jona Guaranty, by failing to re-pay the outstanding balance of the Lending

16   Agreement. As of the date of filing of this complaint, $1,573,333.33 is the current principal

17   amount past due and owing. In addition, accrued and ongoing interest remains due, owing, and

18   unpaid to Gorodistian.

19          99.     Gorodistian has performed all conditions and promises required on his part to be

20   performed under the Lending Agreement and the Jona Guaranty.

21          100.    Gorodistian relied on Jona’s credit and assets in order for him to lend under the

22   Lending Agreement.

23                                        PRAYER FOR RELIEF

24          WHEREFORE, Plaintiff prays for relief against Defendants, and each of them, jointly and

25   severally, as follows:

26   On the First Cause of Action for Conversion Against Defendants Jadelle Parties and Jona:

27          1.      For compensatory and consequential damages in an amount to be proven at trial, in

28   the amount of at least $1,659,333.33;

                                 Seabrook, Exhibit B,
                                                   15p.16
                               ISRAEL SAM GORODISTIAN’S COMPLAINT
     Case 1:16-cr-00467-AKH Document 320-2 Filed 04/29/20 Page 17 of 19



1          2.     For prejudgment interest at the highest allowable legal rate;

2          3.     For costs of suit;

3          4.     For punitive damages arising from Jadelle and Jona’s intentional torts;

4          5.     For such other or further relief as the Court deems just and proper.

5    On the Second Cause of Action for Civil Theft (Pen. Code § 496) Against All Defendants:

6          1.     For treble damages in an amount to be proven at trial;

7          2.     For prejudgment interest at the highest allowable legal rate;

8          3.     For reasonable attorneys’ fees and costs of suit;

9          4.     For such other or further relief as the Court deems just and proper.

10   On the Third Cause of Action For Fraud – False Promise Against Defendants Jadelle

11   Parties and Jona:

12         1.     For compensatory and consequential damages in an amount to be proven at trial;

13         2.     For prejudgment interest thereon at the highest legal rate;

14         3.     For punitive damages;

15         4.     For costs of suit; and

16         5.     For such other or further relief as the Court deems just and proper.

17   On the Fourth Cause of Action For Negligent Misrepresentation Against Defendants Jadelle

18   Parties and Jona:

19         1.     For compensatory and consequential damages in an amount to be proven at trial;

20         2.     For prejudgment interest thereon at the highest legal rate;

21         3.     For costs of suit; and

22         4.     For such other or further relief as the Court deems just and proper.

23   On the Fifth Cause of Action For Civil Conspiracy to Defraud Against All Defendants:

24         1.     For compensatory and consequential damages in an amount to be proven at trial;

25         2.     For prejudgment interest thereon at the highest legal rate;

26         3.     For costs of suit; and

27         4.     For such other or further relief as the Court deems just and proper.

28

                              Seabrook, Exhibit B,
                                                16p.17
                            ISRAEL SAM GORODISTIAN’S COMPLAINT
     Case 1:16-cr-00467-AKH Document 320-2 Filed 04/29/20 Page 18 of 19



1    On the Sixth Cause of Action For Breach of Oral Contract – the Lending Agreement

2    Against Defendants Jadelle Parties and Jona:

3            1.    For compensatory and consequential damages in an amount to be proven at trial, in

4    the amount of at least $1,573,333.33;

5            2.    For costs of suit;

6            3.    For prejudgment interest thereon at the highest legal rate;

7            4.    For such other or further relief as the Court deems just and proper.

8    On the Seventh Cause of Action For Breach of Implied-in-Fact Contract – the Lending

9    Agreement Against Defendants Jadelle Parties and Jona:

10           1.    For compensatory and consequential damages in an amount to be proven at trial, in

11   the amount of at least $1,573,333.33;

12           2.    For costs of suit;

13           3.    For prejudgment interest thereon at the highest legal rate; and

14           4.    For such other or further relief as the Court deems just and proper.

15   On the Eighth Cause of Action For Money Lent Against Defendants Jadelle Parties and

16   Jona:

17           1.    For compensatory and consequential damages in an amount to be proven at trial, in

18                 the amount of at least $1,659,333.33;

19           2.    For reasonable attorney’s fees and costs of suit;

20           3.    For prejudgment interest thereon at the highest legal rate; and

21           4.    For such other or further relief as the Court deems just and proper.

22   On the Ninth Cause of Action For Account Stated Against Defendants Jadelle Parties and

23   Jona:

24           1.    For compensatory and consequential damages in an amount to be proven at trial, in

25                 the amount of at least $1,659,333.33;

26           2.    For reasonable attorney’s fees and costs of suit;

27           3.    For prejudgment interest thereon at the highest legal rate; and

28           4.    For such other or further relief as the Court deems just and proper.

                               Seabrook, Exhibit B,
                                                 17p.18
                             ISRAEL SAM GORODISTIAN’S COMPLAINT
     Case 1:16-cr-00467-AKH Document 320-2 Filed 04/29/20 Page 19 of 19



1    On the Tenth Cause of Action For Breach of Oral Contract – Personal Loan Against

2    Defendant Jona:

3           1.     For compensatory and consequential damages in an amount to be proven at trial, in

4    the amount of at least $86,000.00;

5           2.     For costs of suit;

6           3.     For prejudgment interest thereon at the highest legal rate;

7           4.     For such other or further relief as the Court deems just and proper.

8    On the Eleventh Cause of Action For Breach of Implied-in-Fact Contract – Personal Loan

9    Against Defendant Jona:

10          1.     For compensatory and consequential damages in an amount to be proven at trial, in

11                 the amount of at least $86,000.00;

12          2.     For costs of suit;

13          3.     For prejudgment interest thereon at the highest legal rate; and

14          4.     For such other or further relief as the Court deems just and proper.

15   On the Twelfth Cause of Action For Breach of Written Guaranty Against Defendant Jona:

16          1.     For compensatory and consequential damages in an amount to be proven at trial, in

17                 the amount of at least $1,659,333.33;

18          2.     For costs of suit;

19          3.     For prejudgment interest thereon at the highest legal rate; and

20          4.     For such other or further relief as the Court deems just and proper.

21
22   DATED: February 20, 2020                    SALISIAN | LEE LLP

23
                                                 By:
24                                                         Neal S. Salisian
25                                               Attorneys for Plaintiff
                                                 ISRAEL SAM GORODISTIAN
26
27
28

                               Seabrook, Exhibit B,
                                                 18p.19
                             ISRAEL SAM GORODISTIAN’S COMPLAINT
